Title: To Benjamin Franklin from George Hobart, 21 October 1781
From: Hobart, George
To: Franklin, Benjamin


Hôtel d’Angleterre Rue Richelieu 21. d’Octobre [1781]
Mr Hobart presents his Compliments to Mr Franklin, & sends him herewith a Pamphlett wrote by a former Friend & Acquaintance of his both in America & England, by the Desire of the Author. Mr Hobart means to return to England very early in November, & If Mr Franklin has any Answer to send, It shall be taken the greatest Care of possible.
 
Notations: Hobart / Ansd.
